In a proceeding pursuant to General Municipal Law § 50-e (5), for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Kings County (Jones J.), dated June 12, 1985, which granted the petitioners’ application. The appeal brings up for review so much of an order of the same court, entered November 14, 1985, as, upon reargument, adhered to its original determination (see, CPLR 5517).
Ordered that the appeal from the order dated June 12, 1985 is dismissed, without costs or disbursements. That order was superseded by the order entered November 14, 1985, made upon reargument; and it is further,
Ordered that the order entered November 14, 1985 is affirmed insofar as reviewed, without costs or disbursements.
Under all of the circumstances, Special Term did not abuse its discretion in granting the application of the infant petitioner for leave to serve a late notice of claim (see, Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256; Tanco v New York City Hous. Auth., 84 AD2d 501; cf., Montana v City of New York, 96 AD2d 1031). Mangano, J. P., Brown, Niehoff and Eiber, JJ., concur.